(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Por cuanto, interpuesta apelación en este pleito el 19 de diciembre de 1929, y ordenado por la corte, a instancia del apelante, que el taquígrafo biciera la transcripción de la evi-dencia dentro de veinte días, este término venció el 17 de enero de 1930, sin que baya sido prorrogado y sin que la trans-cripción del legajo de la sentencia baya sido presentada en este tribunal;
Por cuanto, notificado el apelante el 26 de marzo de 1930 de la moción del apelado en que interesa que desestimemos esta apelación por falta de prosecución, el apelante hizo que el secretario notificase el 7 de abril al taquígrafo la orden para - que biciera la transcripción y alegando este hecho se opuso a la desestimación solicitada y pidió subsidiariamente que le concedamos un nuevo término para tramitar su re-curso ;
Visto el caso de Salichs v. Junta Examinadora de Ingenieros, 39 D.P.R. 245, y que el apelante no alega razones para la concesión del nuevo término que interesa,
Por tanto, no ba lugar a conceder el nuevo término in-teresado y desestimamos esta apelación por abandono de ella.